Citation Nr: 0916655	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-03 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected traumatic amputation of the 
distal and middle phalanges of the right middle finger.

2.  Entitlement to service connection for chronic acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated May 2002 and 
September 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, that denied the 
above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for traumatic amputation of 
the distal and middle phalanges of the right middle finger, 
for which he requests an increased rating.  Medical treatment 
records show that the right middle finger was symptomatic.  
The record also shows that in the 1990s, the Veteran was 
diagnosed as having reflex sympathetic dystrophy of the upper 
right extremity.  Service connection for reflex sympathetic 
dystrophy of the upper right extremity was denied in a March 
2006 rating decision.  

During an October 2005 VA examination, the examiner opined 
that 60 percent of the Veteran's present difficulty of the 
right hand was residual from the military problems and 40 
percent was from the reflex sympathetic dystrophy.  The 
examiner did not clearly state what difficulties of the right 
hand he was referring to and did not provide a clear etiology 
and diagnosis relating to the current right hand problems.  
In light of the evidence above, the Board finds that a VA 
examination is necessary to determine the nature and severity 
of the service-connected disability of the middle finger of 
the right hand.  38 C.F.R. § 4.2.

During a May 2004 VA examination, it was noted that the 
Veteran was receiving Social Security disability for reflux 
sympathetic dystrophy.  Although the Veteran is not service-
connected for this disability, reflux sympathetic dystrophy 
was found to affect the upper right extremity.  As the 
Veteran's claim for an increased rating of an amputated 
finger is on the right hand, records considered by the Social 
Security Administration (SSA) may contain medical evidence 
that relates to the Veteran's claim for an increased 
disability rating.  There is no indication of record that the 
RO attempted to obtain the Veteran's complete file from SSA.  
Appropriate action to obtain all records associated with any 
SSA claim must be accomplished before adjudication can be 
made on the merits.  See generally Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

An examination is also necessary for the service connection 
claim for an acquired psychiatric disorder.  During the May 
2004 VA examination, the VA examiner found that the Veteran 
did not meet the criteria for PTSD; however, the Veteran was 
diagnosed as having a pain disorder with psychological and 
physiological factors.  The examiner stated that he thought 
the pain disorder was related to reflex sympathetic dystrophy 
related to the original trauma inservice.  The examiner also 
stated that further examination was necessary to support that 
medical conclusion.  It is unclear whether "the original 
trauma inservice" refers to the service-connected right 
middle finger disability.  There is no further examination of 
record regarding the Veteran's psychiatric disability.  
Therefore, another examination is necessary to clarify the 
etiology of the Veteran's diagnosed pain disorder.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.19(c)(4).    

As the present claim on appeal for TDIU would clearly be 
affected by a finding of an increased rating for service-
connected traumatic amputation of the distal and middle 
phalanges of the right middle finger or service connection 
for an acquired psychiatric disability, the Board finds that 
these issues are inextricably intertwined and must defer 
consideration of the issue of TDIU at this time.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any SSA decision 
granting disability benefits to the 
Veteran.  Request from SSA copies of all 
the documents or evidentiary material 
that was used in considering the 
Veteran's claims for disability 
benefits.  If no such records are 
available, a notation to that effect 
should be noted in the file.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the etiology 
and current severity of his service-
connected disability of the right middle 
finger.  The claims file must be made 
available to the examiner prior to the 
examination.  All necessary tests should 
be conducted and all clinical findings 
reported in detail. 

The examiner should identify all 
residuals attributable to the Veteran's 
service-connected traumatic amputation 
of the distal and middle phalanges of 
the right middle finger.  The examiner 
should perform full range of motion 
studies of the right middle finger and 
comment on the functional limitations of 
the service-connected right middle 
finger and any additional disability of 
the right hand caused by the traumatic 
amputation of the middle finger of the 
right hand.  The examiner must 
specifically describe the current 
disability of the right hand and the 
source of the current symptoms the 
Veteran is experiencing. 

The examiner is also asked to 
distinguish, to the extent possible, 
between symptomatology resulting from 
the Veteran's service-connected 
traumatic amputation of the distal and 
middle phalanges of the right middle 
finger and any residuals associated with 
the nonservice-connected reflux 
sympathetic dystrophy.  If it is 
medically impossible to distinguish 
among symptomatology resulting from the 
disabilities, the examiner should state 
this in the examination report.

Additionally, the examiner should 
describe in detail the scar on the 
middle finger of the right hand.  The 
examiner should note whether it is 
tender, superficial, unstable, poorly 
nourished, productive of repeated 
ulceration, or painful on objective 
demonstration.  

The size (width and length) of the scar 
should be measured, and any disfiguring 
characteristics of the scars should be 
specifically noted.  

The examiner should state whether the 
scar results in any limitation of 
function.

Based on examination findings and other 
evidence contained in the claims folder, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful 
employment solely as a result of his 
service-connected traumatic amputation 
of the distal and middle phalanges of 
the right middle finger.

The examiner must provide a 
comprehensive report, including 
complete rationales for all conclusions 
reached.

3.  Following completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of an acquired 
psychiatric disorder.  The claims file must 
be made available to the examiner for review 
prior to the examination; specifically, the 
examiner must review the VA examination of 
the traumatic amputation of the distal and 
middle phalanges of the right middle finger.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
currently diagnosed acquired psychiatric 
disorder had its onset during active service 
or is related to any in-service disease or 
injury; to include whether any acquired 
psychiatric disorder is caused by the 
service-connected traumatic amputation of the 
distal and middle phalanges of the right 
middle finger.  

A detailed rationale for any opinion 
expressed should be provided.

4.  Thereafter, readjudicate the 
Veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If 
the decision with respect to the claims 
remains adverse to the appellant, he 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




